DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sangki Park on 12/16/21.

The application has been amended as follows: 
Claim 1: A concrete product formed from a zero-slump to near-zero-slump concrete mixture and configured to sequester greenhouse gasses, comprising: 
a green unit comprising a zero-slump to near-zero-slump concrete mixture and having a molded predetermined shape of a concrete masonry unit,
wherein the green unit sequesters ambient carbon dioxide over a period of time as it is cured and hardened so that the concrete product sequesters carbon of at least 5% weight percent of the cement over a 28 day period, and
wherein the zero-slump to near-zero-slump concrete mixture consists of aggregates, pigment, water repellent admixture, cement, and a predetermined amount of water in an amount of 100%+ water. 
Claim 2: cancelled.
Claim 3: cancelled.
Claim 8: A concrete product formed from a zero-slump to near-zero-slump concrete mixture and configured to sequester greenhouse gasses, comprising: 
a green unit comprising a zero-slump to near-zero-slump concrete mixture and having a molded predetermined shape of a concrete masonry unit,

wherein the zero-slump to near-zero-slump concrete mixture consists of , and optionally pigment and/or water repellent admixture. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Schwam and Wagh. While Schwam did teach mixing the aggregates in two phases, Schwam neglected to describe in what amount. Thus, because Schwam did not outline adding less than or equal to 50% of total aggregates to water, then mixing concrete, then mixing the remainder portion of the aggregates, the feature of the sequestration being 5% weight percent of the cement over a 28 day period would not necessarily result as adequate hydration required this multistep mixing wherein separate portions of aggregate were added before and after mixing with the cement as explained in affidavit received 7/20/21. Wagh disclosed a concrete product with a similar carbon sequestration feature, however, the concrete mixture obtained by Wagh included a carbonate solution which would be excluded by the claim as the mixture utilizes closed “consists of” language. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742